Case 1:21-cv-20271-RNS Document 6 Entered on FLSD Docket 02/16/2021 Page 1 of 4




                                United States District Court
                                          for the
                                Southern District of Florida

 Anne Begin, Plaintiff,                        )
                                               )
 v.                                            ) Civil Action No. 21-20271-Civ-Scola
                                               )
 MSC Cruises S.A, Defendant.                   )
            Order Requiring Amended Complaint And to Show Cause
        This matter is before the Court upon an independent review of the
 record. This action arises from injuries allegedly sustained by the Plaintiff
 when she fell and injured herself while on Defendant MSC Cruises S.A.’s
 private island. (Compl, ECF No. 1 ¶11). For the reasons set forth below, the
 Court strikes the Plaintiff’s complaint as it is an impermissible shotgun
 pleading. (ECF No. 1).
        “Courts in the Eleventh Circuit have little tolerance for shotgun
 pleadings.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294–95 (11th Cir.
 2018). They violate Federal Rules of Civil Procedure 8(a)(2) and 10(b), “waste
 scarce judicial resources, inexorably broaden the scope of discovery, wreak
 havoc on appellate court dockets, and undermine the public’s respect for the
 courts.” Id. (quotations and alterations omitted). When presented with a
 shotgun pleading, a district court “should strike the pleading and instruct
 counsel to replead the case—if counsel could in good faith make the
 representations required by Fed. R. Civ. P. 11(b).” Jackson v. Bank of Am., N.A.,
 898 F.3d 1348, 1357–58 (11th Cir. 2018).
        Counsel is familiar with these principles as the Court has struck
 complaints filed by the law firm Lipcon, Margulies, Alsina & Winkleman, P.A.,
 or found them to be impermissible shotgun pleadings, in at least eight other
 cases. 1 Indeed, as recently as December 30, 2020, Lipcon Margulies
 represented to this Court in a different yet similar case that it would ensure
 that the law firm does not submit any complaints suffering from the
 deficiencies discussed here. Drake v. Celebrity Cruises, Inc., No. 20-Civ-25158,

 1
  See, e.g., Drake v. Celebrity Cruises, Inc., No. 20-Civ-25158, ECF No. 4 (S.D. Fla. Dec. 21,
 2020); Ortiz v. Carnival Corp., No. 20-24838-Civ, 2020 WL 6945958 (S.D. Fla. Nov. 25, 2020)
 (Scola, J.); Araica v. Royal Caribbean Cruises, Ltd., 19-24988-Civ, 2020 WL 1033638 (S.D. Fla.
 March 3, 2020) (Scola, J.); Wheeler v. Carnival Corp., No. 20-20859-Civ, 2020 WL 977935 (S.D.
 Fla. Feb. 28, 2020) (Scola, J.); Murphy v. Carnival Corp., 426 F. Supp. 3d 1311 (S.D. Fla. 2019)
 (Scola, J.); Wilson v. NCL Bahamas, 18-25203-Civ, 2019 WL 2106470 (S.D. Fla. May 14, 2019)
 (Goodman, Mag. J.); Sanlu Zhang v. Royal Caribbean Cruises, Ltd., No. 19-20773-Civ., 2019 WL
 8895224 (S.D. Fla. March 7, 2019) (Scola, J.); Order, ECF No. 30, Serra Cruz v. Carnival Corp.,
 18-23033, (S.D. Fla. Feb. 12, 2019) (Ungaro, J.).
Case 1:21-cv-20271-RNS Document 6 Entered on FLSD Docket 02/16/2021 Page 2 of 4




 (Resp. Order to Show Cause, ECF No. 7) (S.D. Fla. Dec. 30, 2020). Despite
 these repeated admonishments and counsel’s representations to this Court,
 counsel from Lipcon Margulies continue to file complaints with the Court that
 suffer from the same deficiencies.
        The Eleventh Circuit has identified four typical types of shotgun
 pleadings, one of which is where counsel “does not separate each cause of
 action or claim for relief into a different count.” Barmapov v. Amuial, No. 19-
 12256, 2021 WL 359632, at *2 (11th Cir. Feb. 3, 2021); Wilson v. NCL
 Bahamas, 18-25203-Civ, 2019 WL 2106470 (S.D. Fla. May 14, 2019)
 (Goodman, Mag. J.) (quoting Weiland v. Palm Beach County Sheriff’s Office, 792
 F.3d 1313, 1321-23 (11th Cir. 2015)).
        In Plaintiff’s complaint, counsel attempts to force multiple distinct
 theories of negligence of liability into three counts of negligence. For instance,
 in Count III of the Plaintiff’s complaint, titled “general negligence,” Plaintiff
 pleads 21 different ways the Defendant committed negligence, including claims
 such as negligent failure to supervise and negligent failure to train, among
 many others, when each of these claims is a distinct theory of liability that
 must be asserted independently and with corresponding supporting factual
 allegations. See Garcia v. Carnival Corp., 838 F. Supp. 2d 1334, 1337, n.2 (S.D.
 Fla. 2012) (Moore, J.) (dismissing maritime negligence claim that “epitomizes a
 form of ‘shotgun’ pleading,” where the plaintiff alleged that the defendant owed
 a duty of “reasonable care under the circumstances,” and then “proceed[ed] to
 allege at least twenty-one ways in which [the d]efendant breached this duty”);
 Doe v. NCL (Bahamas) Ltd., 2016 WL 6330587, at *3 (S.D. Fla. Oct. 27, 2016)
 (Ungaro, J.) (holding that Plaintiff’s “boilerplate allegations” of breach of duty
 failed to state a claim for negligent hiring and retention, training and
 supervision under maritime law, and ordering Plaintiff to “allege each of these
 three claims in separate Counts” in an amended complaint) (emphasis in
 original). Counts I and II do not fare any better. Count I alleges six different
 ways in which the Defendant breached its duty to warn the Plaintiff about the
 litany of dangers that may have caused the Plaintiff’s injuries. Similarly, Count
 II pleads 5 different ways that the Defendant failed to maintain the sidewalk on
 its private beach.
        The Plaintiff is also admonished for alleging facts in the alternative. The
 Court notes that the Plaintiff’s complaint is replete with “and/or” alternative
 factual allegations. As this Court has advised Plaintiff’s counsel before when
 they have alleged facts in the alternative, “[e]ither a fact or conclusion is alleged
 or isn’t. And any legal conclusions that form the basis for any claims must be
 made in good faith and supported by factual allegations.” Sanlu Zhang v. Royal
 Caribbean Cruises, Ltd., No. 19-20773-Civ., 2019 WL 8895224, at *2 (S.D. Fla.
Case 1:21-cv-20271-RNS Document 6 Entered on FLSD Docket 02/16/2021 Page 3 of 4




 March 7, 2019) (Scola, J.); see also Fed. R. Civ. P. 11. Upon repleading, the
 Plaintiff must ensure that she has a reasonable basis, based on the facts of
 this case, that there are indeed facts that underscore every allegation in the
 complaint. The Court cannot discern which factual allegations Plaintiff actually
 asserts in her complaint when facts are plead in the alternative. Therefore, the
 Plaintiff must remove any “and/or” alternative factual pleadings from her
 amended complaint.
        Finally, the Court notes that each count of the Plaintiff’s complaint
 purports to assert claims for “[o]ther acts of negligence which will be revealed
 in discovery.” (ECF No. 1.) By way of her complaint, the Plaintiff is baldly
 “seeking to change the logical sequence of litigation” and “seeks discovery to
 learn whether it may be able to assert a valid claim.” Sovereign Bonds Exch. v.
 Fed. Republic of Ger., No. 10-21944-Civ., 2011 WL 13100214, at *1 (S.D. Fla.
 Aug. 9, 2011) (Altonaga, J.) (internal quotations omitted). This is not permitted.
 The Plaintiff may not file her complaint with the hopes of receiving discovery to
 learn if she has additional viable claims. Christie v. Royal Caribbean Cruises,
 Ltd., No. 20-22439-Civ, 2020 WL 6158815, at *7 (S.D. Fla. Oct. 21, 2020)
 (Scola, J.). If the Plaintiff attempts to replead yet-to-be discovered claims by
 way of her complaint, the Court will strike that aspect of the Plaintiff’s
 complaint. The only way the Plaintiff can introduce new claims is by amending
 her complaint in accordance with Federal Rule 15.
        Accordingly, the Court strikes the Plaintiff’s complaint (ECF No. 1), as a
 shotgun pleading. The Plaintiff may file an amended complaint by February
 19, 2021, provided it complies with this order, Federal Rules of Civil Procedure
 8(a) and 10(b), and the Iqbal/Twombly standard.
        The Plaintiff is forewarned that failure to comply with this order may
 result in the dismissal of this case with prejudice or other appropriate
 sanctions. See Jackson, 898 F.3d at 1358-59 (instructing that “if the plaintiff
 fails to comply with the court’s order—by filing a repleader with the same
 deficiency—the court should strike her pleading or, depending on the
 circumstances, dismiss her case and consider the imposition of monetary
 sanctions.” (quotations omitted)).
        Additionally, Plaintiff’s counsel must also show cause by February 19,
 2021, as to why the law firm of Lipcon, Margulies, Alsina & Winkleman, P.A.
 should not be sanctioned for its repeated failure to follow the Court’s
 instructions.
Case 1:21-cv-20271-RNS Document 6 Entered on FLSD Docket 02/16/2021 Page 4 of 4




        Counsel’s response must also provide an assurance to the Court that
 future complaints filed by Lipcon, Margulies, Alsina & Winkleman, P.A. will not
 suffer from the same deficiencies the Court has ordered Plaintiff’s counsel to fix
 time and time again.
       Done and ordered in Miami, Florida, on February 12, 2021.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
